Citation Nr: 0700594	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  99-15 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issue on appeal was originally before the Board in 
December 2000 at which time it was remanded to the RO for 
additional evidentiary development.  In a January 2003 
decision, the Board denied entitlement to service connection 
for a psychiatric disorder.  The veteran appealed the Board's 
January 2003 denial to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated July 30, 2003, the 
Court vacated the Board's January 2003 decision pursuant to a 
joint motion.  In March 2004, the Board remanded the issue on 
appeal back to the RO. 

In an August 2005 decision, the Board denied the claim for 
service connection for an acquired psychiatric disorder.  A 
timely appeal of that decision was again filed to the Court.  
While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's August 2005 decision and remand the issue of 
entitlement to service connection for an acquired psychiatric 
disorder.  In May 2006, the Court granted the joint motion, 
vacated the Board's August 2005 decision, and remanded the 
case to the Board for compliance with directives that were 
specified by the Court.  

In October 2000, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the Central Office.  A 
transcript of that hearing has been associated with the VA 
claims folder.  In January 2003, the veteran requested 
another Board hearing in Washington, D.C.  Such a hearing was 
scheduled in February 2004, but the veteran failed to report. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  An examination is necessary when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Additional VA examination is necessary in order to clarify 
whether the veteran has a current psychiatric disorder that 
was incurred in or aggravated by service.  Service medical 
records show that the veteran was treated for anxiety while 
on active duty.  A September 1972 clinical record indicates 
that he sought treatment for anxiety over taking mescaline 
one week prior.  The impression was drug reaction versus 
anxiety.  A separate clinical record dated the same month 
included the notation that the veteran was experiencing 
anxiety secondary to an impending divorce and that he had 
attempted suicide.  The assessment was acute anxiety 
reaction.  A January 1973 clinical record indicates that the 
veteran was well known at the medical center for chronic 
attendance at sick call.  It was noted that the veteran was 
obsessed with the supposed aftereffects of his one experience 
with LSD and/or mescaline.  The veteran alleged that he 
experienced flashbacks, visual problems and memory deficits.  
It was recommended that the veteran be discharged due to an 
immature personality.  A February 1973 service medical record 
indicates that the veteran again sought treatment for what he 
believed was drug induced organic brain damage due to the use 
of mescaline and LSD.  The impression was anxiety reaction.

The post-service medical evidence begins in 1975.  These 
records include diagnoses of numerous mental disorders 
including depressive reaction, anxiety neuroses with mixed 
depression, inadequate personality, inadequate adjustment, 
transient situational disturbance - marital, anxiety 
disorder, depression, obsessive compulsive disorder, anxiety 
reaction and schizophrenia.  A July 1995 VA examination 
report reflects a diagnosis of adjustment reaction with mixed 
features.  A December 1995 VA examination report reflects an 
Axis I diagnosis of depressive disorder not otherwise 
specified.  An Axis II diagnosis was not made.  A June 1998 
VA examination report reflects a diagnosis of primary 
personality disorder, not otherwise specified.  The examiner 
opined that the veteran's symptoms over the years were 
secondary to the personality disorder.  An April 2002 VA 
examination report indicates that the examiner opined that an 
Axis I diagnosis was not apparent.  The examiner, a 
psychologist, concluded that the veteran did not met the 
criteria for a diagnosis of obsessive compulsive disorder or 
any other anxiety disorder.  The examiner stated that while 
the veteran reported symptoms of depression, he did not meet 
the criteria for the diagnosis of major depression at the 
time of the examination.  The examiner concluded that the 
data from the records and clinical interview indicated a 
personality disorder, not otherwise specified.  In a July 
2002 statement, Dr. M.A. Malabrigo, Chief of the VA Mental 
Health Clinic, indicated that the veteran was currently 
treated at the VA mental health clinic for major depressive 
illness, recurrent with psychosis.  Dr. Malabrigo stated that 
both the depression and psychosis were in remission while on 
medication and the veteran was not being treated for a 
personality disorder.  

A VA psychiatric examination is necessary to reconcile the 
various diagnoses.  In particular, the VA psychiatrist should 
report the veteran's current psychiatric diagnosis, provide 
reasons and bases for the diagnosis, and provide a medical 
opinion as to whether any current psychiatric diagnosis is 
medically related to the veteran's period of service.   

The record shows that the veteran is currently receiving 
treatment from Dr. M.A. Malabrigo at the Danville VA mental 
health clinic.  Associated with the file are the veteran's VA 
treatment records dated from 1976 to December 2000.  The RO 
should obtain the veteran's VA treatment records from the 
Danville mental heath clinic dated from December 2000.   VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment of psychiatric 
symptoms and/or disorders from the 
Danville VA mental health clinic dated 
from December 2000, including treatment 
by Dr. Malabrigo.   

2.  After the above development has been 
completed, the veteran should be afforded 
a psychiatric examination by a VA 
psychiatrist who has not previously 
examined the veteran to clarify the 
nature and etiology of any current 
psychiatric disorders.  

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should review the evidence 
in the veteran's claims files and 
reconcile the various diagnoses.  In 
particular, the VA psychiatrist should 
report the veteran's current psychiatric 
diagnosis, provide reasons and bases for 
the diagnosis, and provide a medical 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current psychiatric 
disorder is related to any disease or 
injury in service.  

The examiner should provide a complete 
rationale for all of his or her opinions 
and conclusions, to include specific 
references to records considered 
pertinent to this particular matter, in 
the examination report.

3.  Then the RO should readjudicate the 
issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



